Per Curiam.
This proceeding was instituted by the owner, the respondent here, to procure an order vacating and canceling a notice of mechanic’s lien filed against real property by the appellant for services rendered as an architect. The grounds of the motion were that the notice did not comply with subdivisions 1 and 4 of section 9 of the Lien Law. The motion was granted.
The stating of the claimant’s business address instead of his residence in the notice did not violate the provisions of subdivision 1 of section 9 of the Lien Law. Furthermore, it is not shown that any substantial right of the owner was prejudiced by the statement of the business address of the claimant, and, therefore, the mistake should be disregarded. (Civ. Prac. Act, § 105.) Claimant’s failure to state in his notice of lien any alleged agreed price or value of the architectural plans and specifications as materials furnished, apart from the labor performed in their preparation and supervision, was not violative of subdivision 4. The notice as filed was in substantial compliance with the requirements of the statute. (Lien Law, § 23; Fyfe v. Sound Development Co., 235 N. Y. 266, 270; Gates & Co. v. Nat. Fair & Exposition Assn., 225 id. 142, 155, 156; Matter of Core Joint Concrete Pipe Corp. v. Paino Bros., Inc., 247 App. Div. 746; Fournier v. Mauro, 240 id. 766; modfd., Id. 855.)
The order should be reversed on the law, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.
Order vacating a notice of mechanic’s lien reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.